Title: To Thomas Jefferson from Benjamin Perkins, 18 February 1801
From: Perkins, Benjamin
To: Jefferson, Thomas



Sir
Washington City February 18th 1801

Inclosed you will find a Plan for a Capitol for a Column or Pilaster upon a new Principle the Stripes is an Emblem of the United States Supported by two Cornucopia’s Emblems of Plentythe Oak Leafes & acorns are an Emblem of Freedom an Extinguished Torch an Emblem of Death the Drooping willow Emblem of Mourning—
I have Made Some Progress in Drawing a Mausoleum Connected with a Semenary of Education the Room Designed for Commencment & Publick Speaking to have a Concave Ceiling Supported with Dime Pilasters upon this Plan which Should be Called the Washington Order If it is not too much Trouble Pleas to give me your Opinion of this Idea—if it is not Proper for me to Expects it of you Give yourself no Trouble
I am with Respect your Hbl Svt

Benjn. Perkins

a Post
NB I am a Scholar of Mr Daniel Trump of Philadelphia

